The indictment in this case contained two counts, and charged the defendant with distilling, etc., alcoholic, spirituous, or malted liquors; also with the possession of a still to be used for that purpose. There was a general verdict by the jury of guilty as charged in the indictment, and defendant was duly sentenced *Page 667 
to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction, pronounced and entered, this appeal was taken, and the entire record has had our consideration. No question is presented for decision here. Pending the entire trial, no exceptions were reserved, nor were any special charges requested by defendant. No motion for a new trial was made. The evidence in the case was ample upon which to predicate the verdict of the jury and to sustain the judgment rendered in accordance therewith. Said judgment of conviction is affirmed.
Affirmed.